Matter of Gibson v Greene (2017 NY Slip Op 05598)





Matter of Gibson v Greene


2017 NY Slip Op 05598


Decided on July 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2016-05635
 (Docket Nos. V-23462/13, V-11771/15)

[*1]In the Matter of Keri Gibson, appellant,
vMatthew Greene, respondent. (Proceeding No. 1)
In the Matter of Matthew Greene, respondent,
vKeri Gibson, appellant. (Proceeding No. 2)


Tennille M. Tatum-Evans, New York, NY, for appellant.
David Pantaleoni, New York, NY, for respondent.
Karen P. Simmons, Brooklyn, NY (Philip G. Barber and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Kings County (Maria Arias, J.), dated April 29, 2016. The order, after a hearing, awarded the father residential custody of the parties' child and awarded the mother parenting time.
ORDERED the order is affirmed, without costs or disbursements.
The mother and the father each filed petitions for custody of their child. After a hearing, the Family Court awarded residential custody to the father and parenting time to the mother, including three weekends per month, and four weeks during the summer. The mother appeals. 	" The court's paramount concern in any custody dispute is to determine, under the totality of the circumstances, what is in the best interests of the child'" (Matter of Gooler v Gooler, 107 AD3d 712, 712, quoting Matter of Julie v Wills, 73 AD3d 777, 777; see Eschbach v Eschbach, 56 NY2d 167, 171). In determining an initial petition for child custody, the court must consider, among other things, "(1) which alternative will best promote stability; (2) the available home environments; (3) the past performance of each parent; (4) each parent's relative fitness, including his or her ability to guide the child, provide for the child's overall well being, and foster the child's relationship with the noncustodial parent; and (5) the child's desires" (Matter of Supangkat v Torres, 101 AD3d 889, 890). Custody determinations depend to a great extent upon an assessment of the character and credibility of the parties and witnesses, and deference is accorded to the Family Court's credibility findings (see Matter of Frankiv v Kalitka, 105 AD3d 1045). The court's custody and visitation determination will not be disturbed unless it lacks a sound and substantial basis in the record (see id.; Matter of Andrews v Mouton, 80 AD3d 761, 763).
Here, the Family Court evaluated the testimony, and considered the position of the attorney for the child, in determining that the child's best interests would be served by an award of residential custody of the child to the father, with a parenting time schedule which ensured that both the mother and the father would have quality time with the child when she is not in school. That determination has a sound and substantial basis in the record, and we decline to disturb it (see Matter of Guzman v Pizarro, 102 AD3d 964; Matter of Andrews v Mouton, 80 AD3d 761).
MASTRO, J.P., BALKIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court